Citation Nr: 1725187	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  10-08 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to October 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In January 2012, the Veteran testified during a Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In August 2012 and May 2016, the Board remanded the instant claim for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

In a May 2017 correspondence, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that he was withdrawing the issue currently on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran submitted a written statement, received in May 2017, expressing his desire to withdraw his appeal as to the issue of entitlement to a TDIU.  As the Veteran has withdrawn his appeal as to this issue, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and this matter is dismissed.


ORDER

The appeal regarding the issue of entitlement to a TDIU is dismissed.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


